Title: To George Washington from William Duer, 6 June 1783
From: Duer, William
To: Washington, George


                  
                     Stoney Creek June 6th 1783.
                  
                  Mr Duer presents his Respects to his Excellency Genl Washington, and would be much obliged for a Pass for Lady Stirling, Lady Mary Watts, Mrs Catharine Laurence, and one Female Domestic to proceed to New York. 
                  Mr Duer would not give his Excellency this Trouble, if he did knew for a Certainty that the Officer of the Gaurd Ships frequently stops Persons of both Sexes, going to New York (unless they are in the Character of Persons carrying Produce to the City) who have proper Passports—Lady Mary presents her Compliments to Mrs Washington; She is Extremely Sorry that it is not in her Power to wait on her, previous to her Departure—and will be happy to Execute any Commission Mrs Washington will faver her with.
                  
               